Citation Nr: 0638451	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a left heel 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.

7.  Entitlement to service connection for residuals of 
syphilis.

8.  Entitlement to service connection for residuals of a 
circumcision.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

10.  Entitlement to service connection for a right ankle 
disorder.

11.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder.

12.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for degenerative arthritis of the lumbar spine.

13.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for degenerative arthritis of the cervical spine.

14.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for benign prostatic hypertrophy with history of 
prostatitis.

15.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for migraine headaches.

16.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for varicose veins.

17.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hemorrhoids.

18.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for peptic ulcer disease.

19.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for trench foot.

20.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for pes planus.

21.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for pulmonary tuberculosis.

22.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for anxiety reaction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947 and from October 1950 to July 1951.

The instant appeal arose from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied the claims on 
appeal.




FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1946 to December 1947 and from October 1950 to July 1951.

2.	On November 2, 2006, the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office, in Jackson, Mississippi, that the 
veteran died in July 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


